ACCEPTED
                                                                            06-15-00074-CR
                                                                 SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                      10/26/2015 3:06:53 PM
                                                                           DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

                CAUSE NO. 06-15-00074-CR AND               FILED IN
                                                    6th COURT OF APPEALS
                       06-15-00075-CR                 TEXARKANA, TEXAS
                                                    10/26/2015 3:06:53 PM
                            IN THE                       DEBBIE AUTREY
                                                             Clerk
                     COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

              GLENN EDWIN RUNDLES, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

          ON APPEAL FROM THE 6TH DISTRICT COURT;
    LAMAR COUNTY, TEXAS; TRIAL COURT NO. 25636 & 25637;
               HONORABLE BILL HARRIS, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
   EXTEND TIME TO FILE BRIEF
____________________________________________________________

                    Gary D. Young
                    Lamar County and District Attorney
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS



                               1
              CAUSE NO. 06-15-00074-CR AND 06-15-00075-CR

                                  IN THE

                          COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                  GLENN EDWIN RUNDLES, Appellant

                                     V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

          ON APPEAL FROM THE 6TH DISTRICT COURT;
    LAMAR COUNTY, TEXAS; TRIAL COURT NO. 25636 & 25367;
               HONORABLE BILL HARRIS, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
   EXTEND TIME TO FILE BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of

Texas moves this Court pursuant to the Texas Rules of Appellate Procedure

for an extension of time in which to file the Appellee’s (State’s) Brief upon


                                      2
good cause shown below.

                                       I.

       On or about September 24, 2015, the appellant (Glenn Edwin

Rundles) filed his brief in the above-styled and numbered cause.          The

appellee’s (State’s) brief is due on or before October 26, 2015.

       This motion to extend time seeks an additional thirty (30) days for the

State to file its brief.

                                      II.

       This is an appeal from the 6th Judicial District Court of Lamar County,

Texas in cause numbers 25636 and 25637.

                                      III.

       On or about May 11, 2015, the appellant (Glenn Edwin Rundles) filed

his notice of appeal in this Court. By electronic filing or about June 18,

2015, the District Clerk of Lamar County filed the Clerk’s Record. The

official court reporter filed the Reporter’s Record on or about along with the

exhibits on or about July 10, 2015.

       The appellant filed his first motion to extend time to file his brief,

which this Court granted on or about August 6, 2015. The appellant filed

his second motion to extend time to file his brief, which this Court granted

on or about September 15, 2015. The appellant then filed his brief on


                                       3
September 24, 2015.

                                    IV.

      Since the filing of the appellant’s brief on September 24th, counsel for

the appellee (State) had Grand Jury on October 8, 2015 and criminal

dockets, including several MTR/MTAG hearings on October 9, 2015.

Beginning on the week of October 19th, counsel for the appellee (State) had

hearings and a plea-bargain docket on motions to revoke/adjudicate in the 6th

Judicial District Court of Lamar County and arraignments/pre-trial dockets

on October 20, 2015. Further a jury panel came in on October 21, 2015 for

trial docket. Also on October 21, 2015, counsel for the appellee (State) had

a Motion to Reduce Bond hearing in case numbered 26267 styled The State

of Texas v. Carlos Bowden in the 6th District Court of Lamar County.

      In addition to the criminal docket above, counsel for the appellee

(State) was preparing and completing answers to writ styled Ex Parte:

Charles Cox, Sr., Applicant – Cause No. 17501 HC-1 and Ex Parte: Jordan

Toler, Applicant – Cause No. 24629 HC-1 which are due October 28, 2015.

      Due to these circumstances, counsel for the appellee (State) was

unable to complete the research necessary to prepare the brief in this

appellate cause, thus necessitating this request for an extension of time.

Insufficient time now remains to complete Appellee’s Brief, but, if the time


                                      4
is extended another thirty (30) days to November 25, 2015, the State will

have sufficient time for completion with the time as extended.

                                       V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties. As the appellee, the State requests that an extension of

time until November 30, 2015,          because November 26 falls on the

Thanksgiving holiday, be granted for the filing of Appellee’s Brief, or until

such time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before November 30, 2015, or until such time as this Court

deems appropriate; and for such other and further relief, both at law and in

equity, to which it may be justly and legally entitled.




                                       5
                              Respectfully submitted,

                              Gary D. Young
                              Lamar County & District Attorney
                              Lamar County Courthouse
                              119 North Main
                              Paris, Texas 75460
                              (903) 737-2470
                              (903) 737-2455 (fax)

                              By:________________________________
                                   Gary D. Young, County Attorney
                                   SBN# 00785298

                              ATTORNEYS FOR STATE OF TEXAS

                           VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

     I am the attorney representing the Appellee in the above-styled
     and numbered appellate cause. I have read the foregoing
     Motion to Extend Time to File Appellee’s Brief and the facts
     and allegations contained are known to me and they are true
     and correct to the best of my knowledge.


                                    _____________________________
                                    Gary D. Young




                                    6
STATE OF TEXAS                  §
COUNTY OF LAMAR                 §

      Subscribed and sworn to before me by Gary D. Young on this the 26th
day of October, 2015, to certify which witness my hand and seal of office.


                                      _____________________________
                                      Notary Public, State of Texas


                      CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 26th day of October, 2015 upon the following:

      Don Biard
      38 1st N.W.
      Paris, Texas 75460
      dbiard@att.net

                                      ______________________________
                                      GARY D. YOUNG
                                      gyoung@co.lamar.tx.us




                                     7